730 N.W.2d 236 (2007)
James A. AKOURI and URI, LLC, Plaintiffs-Appellants,
v.
STANDARD FEDERAL BANK, NA, Defendant-Appellee.
Docket No. 132550. COA No. 267613.
Supreme Court of Michigan.
April 25, 2007.
On order of the Court, the application for leave to appeal the August 22, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
WEAVER and MARILYN J. KELLY, JJ., would grant leave to appeal.